Citation Nr: 0506426	
Decision Date: 03/07/05    Archive Date: 03/15/05

DOCKET NO.  99-22 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active service from January 1969 to January 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, in which service connection for 
posttraumatic stress disorder (PTSD) was denied.  


FINDING OF FACT

There is no competent medical evidence the veteran is 
diagnosed to have PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated in service.  38 
U.S.C.A. §§ 1110, 5100, 5102, 5103A, 5107(b) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service connection for PTSD 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD in accordance with 38 
C.F.R. § 4.125(a); (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. § 3.304(f) (2004); Anglin v. West, 11 Vet. App. 
361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 
(1998), Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi 
v. Brown, 10 Vet. App. 307 (1997).   

Service medical records do not show that the veteran was seen 
for PTSD or any psychiatric disorders.  

Private medical records, dated June 1981 to December 1981, 
show that the veteran was seen for schizophrenia, paranoid, 
chronic with acute exacerbation and major depression, non-
psychotic.  

VA medical records, dated November 1997 to October 2000, show 
that the veteran was seen for substance abuse (cocaine, 
alcohol), substance induced mood disorder (depression), 
substance induced psychotic disorder, paranoid schizophrenia 
by history, psychosis not otherwise specified, alcohol and 
cannabis abuse, polysubstance abuse, and substance induced 
psychosis.  

The July 1999 VA examination diagnoses were alcohol abuse and 
dependence, cannabis abuse, cocaine abuse, polysubstance 
abuse, substance abuse induced mood disorder, schizophrenia, 
paranoid type by history, substance abuse induced psychotic 
disorder by history, and personality disorder not otherwise 
specified.  The VA examiner commented that the veteran was 
referred for PTSD evaluation.  He could not understand why 
that referral was made.  The veteran did not have any 
symptomatology associated with PTSD.  He had never been 
diagnosed with PTSD at the mental health clinic.  Clinical 
examination and evaluation of the clinical records show that 
the veteran had a primary diagnosis of alcohol and 
polysubstance abuse and dependence.  He had none of the 
symptomatology associated with PTSD.  The veteran was only in 
Vietnam for 28 days, and there was little evidence of any 
kind of trauma during that period of time.  

The veteran had a global assessment of functioning, which was 
significantly impaired by chronic and persistent substance 
abuse.  He did not have any kind of diagnosis, in the VA 
examiner's opinion, which was not in some way influenced by 
or caused by his chronic substance abuse.  The veteran's 
psychosis and depression appeared to be a direct outgrowth of 
his chronic pattern of substance abuse.  He had a distant 
history of paranoid schizophrenia but the most recent medical 
records available for review indicated that his substance 
abuse was the primary cause of any kind of thought disorder 
or depression.  

The VA examiner finally wrote that there was absolutely no 
evidence whatsoever of PTSD.  There was no clinical 
indication or any kind of evidence whatsoever which supported 
that diagnosis, either on clinical examination or in the 
medical record.  

Consequently, there is no competent evidence of a diagnosis 
of PTSD.  The private medical records do not show provide a 
diagnosis of PTSD.  The VA medical records do not provide a 
diagnosis of PTSD.  The July 1999 VA examiner indicated that 
there was absolutely no evidence whatsoever of PTSD.  In the 
absence of proof of a present disability there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As there is no competent evidence of record of a 
diagnosis of PTSD, the Board concludes that the preponderance 
of the evidence is against the veteran's claim for service 
connection for PTSD.  Since the preponderance of the evidence 
is against this claim, the benefit of the doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Therefore, the claim is denied.  

The only evidence of the existence of this disability is in 
the veteran's written statements.  Because the veteran is a 
layperson with no medical training or expertise, his 
contentions standing alone do not constitute competent 
medical evidence of a current disability.  A layperson can 
certainly attest to observations of symptomatology.  However, 
the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge such as a diagnosis as to the 
cause of the claimed symptoms.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Lay testimony is competent when it 
regards the readily observable features or symptoms of injury 
or illness.  Layno v. Brown, 6 Vet. App. at 469.  However, 
where the claim involves issues of medical fact, like the 
current claim, such as medical causation or medical 
diagnoses, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

In light of the Board's determination that the preponderance 
of the evidence is against the claim that the veteran has 
PTSD, the issues of participation in combat, and whether 
verified stressors exist, are "downstream" issues which will 
not be further discussed.  See Gilpin v. West, 155 F.3d 1353 
(Fed.Cir. 1998) (holding that under 38 U.S.C.A. § 1110, the 
veteran must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation).  

II.  Duty To Notify and Assist  

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004)).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals of Veterans Claims (Court) stated 
that, under the VCAA, the Secretary must provide notice that 
informs the claimant of any information and evidence not of 
record which is necessary to substantiate the claim, 
information and evidence which VA will seek to provide, the 
information and evidence which the claimant is expected to 
provide and request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C. § 5103A(g).

VA satisfied these duties by means of letters to the veteran 
from the RO dated in September 2002 and March 2004 which 
addressed what the evidence must show to establish 
entitlement; what information or evidence was still needed 
from the appellant; what the appellant could do to help with 
the claim; VA's duty to assist the appellant to obtain 
evidence for the claim; and what had been received.  In this 
way, VA has satisfied its notice requirements including 
advising the veteran to submit all pertinent evidence he 
possesses.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), also 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In September 1999 prior to the enactment of the 
VCAA, the RO denied the claim at issue.  The veteran was not 
provided VCAA notice until September 2002 and March 2004.  
After the content-complying RO letter the veteran's claim was 
again considered by the RO as described in the November 2004 
supplemental statement of the case.  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  There is no indication that 
the disposition of the claims would not have been different 
had the appellant received pre-AOJ adjudicatory notice 
pursuant to section 5103(a) and § 3.159(b).  Accordingly, any 
such error is nonprejudicial.  See 38 U.S.C. § 7261(b)(2).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO has obtained the veteran's service medical 
records and his post service VA and private medical records.  
In September 2002 the RO sent a letter to the veteran 
requesting that he complete and sign VA Form 21-4142, 
Authorization and Consent To Release Information To The 
Department Of Veterans Affairs, so that the VA could request 
private medical records from other private medical facilities 
where he was treated.  The veteran did not respond to this 
request.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
("The duty to assist is not always a one-way street.  If a 
veteran wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.").  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The appellant was afforded a VA medical examination 
in this case.  Therefore, the Board concludes that no further 
assistance to the veteran is required.  

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the claim in the instant case 
have been properly developed.  Under the circumstances of 
this case, a remand would serve no useful purpose.  Moreover, 
given the completeness of the present record which shows 
substantial compliance with the notice and assistance 
provisions of the new legislation the Board finds no 
prejudice to the appellant by proceeding with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


ORDER

Service connection for PTSD is denied.  




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


